Citation Nr: 0201205	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  97-13 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the veteran has perfected his appeal of denials of 
claims for service connection for a dermatological 
disability, variously diagnosed as lichen planus, also 
claimed as a disability manifested by skin lesions, rashes, 
and/or fungus, to include due to an undiagnosed illness; 
periodontal disease, also claimed as a disability manifested 
by gum infections, to include due to an undiagnosed illness; 
degenerative joint disease of the thoracic and lumbar spine, 
also claimed as a disability manifested by bone/joint pain, 
with muscle spasms, to include due to an undiagnosed illness; 
fibromyalgia, with sleep disturbances and fatigue, to include 
due to an undiagnosed illness; and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1997 and from January 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from various rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  When the case came up before the Board, it noted that 
a determination of whether the veteran had filed a timely 
appeal as to the issues on the title page needed to be made 
and informed the veteran in a September 2000 letter.  The 
veteran was given an opportunity to respond and requested a 
hearing before a Member of the Board, which was held in July 
2001.


FINDING OF FACT

The veteran believed he had perfected an appeal as to the 
issues listed on the title page, which was reasonable based 
upon the unique facts in the case.


CONCLUSION OF LAW

The appeal, as to the issues of service connection for a 
dermatological disability, variously diagnosed as lichen 
planus, also claimed as a disability manifested by skin 
lesions, rashes, and/or fungus, to include due to an 
undiagnosed illness; periodontal disease, also claimed as a 
disability manifested by gum infections, to include due to an 
undiagnosed illness; degenerative joint disease of the 
thoracic and lumbar spine, also claimed as a disability 
manifested by bone/joint pain, with muscle spasms, to include 
due to an undiagnosed illness; fibromyalgia, with sleep 
disturbances and fatigue, to include due to an undiagnosed 
illness; and post-traumatic stress disorder was timely filed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran filed a 
timely substantive appeal as to the issues listed on the 
title page.  A review of the procedural history follows.

The veteran filed a claim for compensation benefits in 
January 1994.  He indicated that his street address was 1251 
S. N____.  

In December 1994, the RO informed the veteran that it had 
denied the veteran's claims for compensation benefits.  
Specifically, the RO, in pertinent part, denied service 
connection for skin lesions; bone and joint pain, including 
degenerative joint disease of the thoracic and lumbar spine; 
muscle spasms; and gum infections.  The notification of the 
November 1994 rating decision was sent to 1215 S. N____.  
There is no indication that the letter was returned as 
undeliverable.

There is of record a VA Form 21-4138, Statement in Support of 
Claim, which is signed by the veteran and dated "1/19/94."  
There is no date-stamp on the document.  The veteran stated 
he was appealing the denial of various claims for service 
connection.  

In February 1996, the RO wrote the veteran a letter regarding 
his post-traumatic stress disorder claim.  That letter was 
sent to 1551 S. N____.  There is no indication that the 
letter was returned as undeliverable.

In June 1996, the veteran submitted a statement, indicating 
what stressors he believed were the basis for his post-
traumatic stress disorder claim.

In July 1996, the RO issued a rating decision, in which it 
denied reopening the claims for service connection for bone 
and joint pain, including degenerative joint disease of the 
thoracic and lumbar spine; muscle spasms; and skin lesions 
and denied service connection for post-traumatic stress 
disorder.  The notification was sent to the correct address, 
and the veteran submitted a timely notice of disagreement in 
October 1996.  The RO issued a statement of the case as 
whether new and material evidence had been submitted to 
reopen a claim of service connection for bone and joint pain 
in December 1996.

At a January 1997 RO hearing, the veteran addressed the 
issues of timeliness of submission of a notice of 
disagreement with a November 1994 rating decision and claims 
for service connection for gum infections and post-traumatic 
stress disorder.  He also  raised issues as to service 
connection for a skin disorder and for disabilities due to 
undiagnosed illness.  

In a January 1997 decision, the Hearing Officer continued the 
denial of service connection for post-traumatic stress 
disorder and a gum disorder and referred the issues of 
timeliness of appeal and service connection for disabilities 
due to undiagnosed illness to the RO for adjudication.

In October 1998, the RO issued a rating decision, a statement 
of the case, and a supplemental statement of the case.  In 
the rating decision, the RO, among other actions, conceded 
that a timely notice of disagreement had been filed as to the 
November 1994 rating decision, and denied service connection 
for lichen planus, including as a result of undiagnosed 
illness; periodontal disease, including as a result of 
undiagnosed illness; degenerative joint disease of the 
thoracic and lumbar spine, including as a result of 
undiagnosed illness; fibromyalgia, including as a result of 
undiagnosed illness; and post-traumatic stress disorder.  In 
the notification letter, the RO informed the veteran that it 
was making arrangements for a VA examination and asked that 
the veteran contact the medical center regarding his 
appointment preferences.  The RO also informed the veteran 
that if he thought the decision was wrong, he should write 
and tell the RO why.  The RO attached a copy of the veteran's 
right to appeal the decision.

In the October 1998 statement of the case, the RO addressed 
the issue of service connection for post-traumatic stress 
disorder.  In the notification letter, the RO informed the 
veteran that he needed to submit a "formal appeal" to 
complete his appeal and stated that it must be filed within 
60 days.  In the October 1998 supplemental statement of the 
case, the RO addressed the issues of service connection for 
lichen planus, periodontal disease, degenerative joint 
disease of the thoracic and lumbar spine; and fibromyalgia, 
including whether each disorder was the result of undiagnosed 
illness.  In the notification letter, the RO told the veteran 
that it was not a decision on the appeal he had initiated 
and, instead, was a supplemental statement of the case, 
"which contain[ed] changes or additions" to the December 
1996 statement of the case.  The RO further stated the 
following, in part:

Before a case can be prepared for Board 
of Veterans' Appeals consideration, a 
substantive appeal (VA Form 9) or its 
equivalent in correspondence must be 
received from you.  If you have filed a 
substantive appeal with respect to all 
issues contained in the Statement(s) of 
the Case, a response at this time is 
optional.  If you feel that you have 
stated your case completely, you should 
let us know so that we may continue your 
appeal without waiting for the 60-day 
period to expire.

If this Supplemental Statement of the 
Case contains an issue which was not 
included in [a] substantive appeal, you 
must respond within 60 days to perfect 
your appeal of the new issue. . . .

The next time the RO heard from the veteran or his 
representative was when the representative filed a VA Form 
646, Statement of Accredited Representation in Appealed Case, 
which was received in June 1999.

At the July 2001 hearing, the veteran testified that the RO 
had sent letters to the wrong address.  When asked why he did 
not respond following the issuance of the October 1998 
statement of the case and supplemental statement of the case, 
the veteran stated that he had filed the necessary paperwork 
prior to that time and thought he had already perfected his 
appeal for the various issues.  He testified that he could 
not remember the specifics as to why he did not respond 
following the October 1998 statement of the case and 
supplemental statement of the case.

As noted above, in the October 1998 rating decision, the RO 
considered whether a timely notice of disagreement had been 
submitted following the issuance of the November 1994 rating 
decision.  Also as noted, a VA Form 21-4138 was submitted, 
dated January 19, 1994, but with no date stamp as to receipt.  
The veteran had asserted that he submitted the form in 
January 1995 and that he made an error in putting the 
"1994" year.  The RO determined that the notice of 
disagreement was timely submitted.  The Board agrees with the 
RO's determination.  The Board's determination here is 
whether the veteran timely perfected his appeal as to the 
issues on the title page.

The Board has carefully considered the evidence of record and 
the veteran's testimony and finds that the veteran perfected 
his appeal as to the issues listed on the title page.  In 
October 1998, the veteran received a rating decision, a 
statement of the case, and a supplemental statement of the 
case, which the Board believes could have caused confusion in 
his mind.  The veteran stated this at the Board hearing, and 
the Board finds such statement to be credible.  The rating 
decision addressed 20 issues, the statement of the case 
addressed one issue, and the supplemental statement of the 
case addressed four issues.  The October 1998 notification of 
the supplemental statement of the case referred to any prior 
statement of the case, but there had been no prior statement 
of the case on the issues addressed in the supplemental 
statement of the case.  

Because of the confusion of the multiple actions and letters 
in October 1998 and the Board's belief that the veteran was 
trying to continually pursue these issues, it finds that it 
was reasonable for the veteran to believe that he had taken 
sufficient action to perfect his appeal.  Thus, considering 
the peculiar facts of this case and interpreting the record 
in light of the regulations most liberally in favor of the 
veteran, the Board finds that the appeal was timely 
perfected.

The Board notes that in issuing the October 1998 rating 
decision, statement of the case, and supplemental statement 
of the case, the RO was attempting to cure past deficiencies 
and the Board appreciates the RO's efforts.  The Board's 
determination that the veteran was confused by the October 
1998 actions is in no way a criticism of the RO's actions.


ORDER

The appeal as to the issues of service connection for a 
dermatological disability, variously diagnosed as lichen 
planus, also claimed as a disability manifested by skin 
lesions, rashes, and/or fungus, to include due to an 
undiagnosed illness; periodontal disease, also claimed as a 
disability manifested by gum infections, to include due to an 
undiagnosed illness; degenerative joint disease of the 
thoracic and lumbar spine, also claimed as a disability 
manifested by bone/joint pain, with muscle spasms, to include 
due to an undiagnosed illness; fibromyalgia, with sleep 
disturbances and fatigue, to include due to an undiagnosed 
illness; and post-traumatic stress disorder was timely filed.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

